[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT           FILED
                     ________________________ U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                                                        NOVEMBER 24, 2010
                            No. 10-12786                    JOHN LEY
                        Non-Argument Calendar                CLERK
                      ________________________

                D.C. Docket No. 1:09-cv-00071-JRH-WLB

LANA PARKER,

                                                          Plaintiff-Appellant,

                                  versus

BOARD OF EDUCATION,

                                                         Defendant-Appellee.
                     __________________________

               Appeal from the United States District Court
                  for the Southern District of Georgia
                     _________________________

                          (November 24, 2010)



Before BLACK, HULL and MARTIN, Circuit Judges.

PER CURIAM:
       Lana Parker, proceeding pro se, appeals the district court’s grant of

summary judgment in favor of her employer, the County Board of Education of

Richmond County, Georgia, (Board) in her retaliation suit brought under Title VII

of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-3(a). Parker asserts the district

court erred in granting summary judgment as to her claim that the Board directed

employees to physically abuse, intimidate, and harass her in retaliation for filing

discrimination claims with the Equal Employment Opportunity Commission

(EEOC) in 2003 and 2004. After review, we affirm.1

       To establish a prima facie case of retaliation under Title VII, a plaintiff can

show “(1) [s]he engaged in statutorily protected activity; (2) [s]he suffered a

materially adverse action; and (3) there was a causal connection between the

protected activity and the [materially] adverse action.” Howard v. Walgreen Co.,

605 F.3d 1239, 1244 (11th Cir. 2010) (citation omitted).

           Assuming, arguendo, Parker can establish the first two prongs, she can

offer no evidence to establish the third element of her prima facie case. The only

evidence Parker offered on this issue was in her response to the Board, in which

she stated that it seemed as though her co-workers who touched her were


       1
         “We review a district court’s grant of summary judgment de novo, applying the same
legal standard used by the district court.” Shiver v. Chertoff, 549 F.3d 1342, 1343 (11th Cir.
2008). The district court’s factual findings, however, warrant review for clear error only.
Robinson v. Tyson Foods, Inc., 595 F.3d 1269, 1273 (11th Cir. 2010).

                                                2
“following orders.” This bald assertion lacks evidentiary value, as she had no

basis to form this opinion. Moreover, this statement failed to show any causal

relationship between a protected activity and the adverse action.

      Additionally, there was no temporal relationship between the statutorily

protected activity of filing an EEOC charge and the allegedly adverse series of

batteries by co-workers. The earliest battery alleged in Parker’s affidavits

occurred in January 2008 when Linda Ware “hit [Parker] twice in the office.”

Prior to the EEOC charge leading to this case, Parker filed her most recent EEOC

charge on April 2, 2004 and her most recent lawsuit on July 13, 2007. Her most

recent EEOC charge occurred 44 months prior to the earliest battery for which

evidence was provided. Her most recent lawsuit occurred approximately 6 months

prior to any battery for which evidence was provided. We have held that a

3-month delay between a protected activity and an adverse action did not establish

temporal proximity. See Wideman v. Wal-Mart Stores, 141 F.3d 1453, 1457 (11th

Cir. 1998); Thomas v. Cooper Lighting, 506 F.3d 1361, 1364 (11th Cir. 2007). As

there is no other evidence tending to show a causal relationship, prima facie

element three fails as a matter of law. See Higdon v. Jackson, 393 F.3d 1211,

1220 (11th Cir. 2004).

      AFFIRMED.

                                          3